DISMISS; and Opinion Filed July 30, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00364-CV

 BUTLER & HOSCH, P.A. AND PALM FORECLOSURE SERVICES, INC., Appellants
                                 V.
                       ZOE KRIKORIAN, Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-00243

                            MEMORANDUM OPINION
                          Before Justices Fillmore, Evans, and Lewis
                                 Opinion by Justice Fillmore
       Before the Court is appellants’ motion to dismiss the appeal. Appellants have informed

the Court that they no longer wish to pursue this appeal. Accordingly, we grant appellants’

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
                                                  JUSTICE



140364F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

BUTLER & HOSCH, P.A. AND PALM                         On Appeal from the 298th Judicial District
FORECLOSURE SERVICES, INC.,                           Court, Dallas County, Texas.
Appellants                                            Trial Court Cause No. DC-14-00243.
                                                      Opinion delivered by Justice Fillmore.
No. 05-14-00364-CV         V.                         Justices Evans and Lewis, participating.

ZOE KRIKORIAN, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, ZOE KRIKORIAN, recover her costs of this appeal from
appellants, BUTLER & HOSCH, P.A. AND PALM FORECLOSURE SERVICES, INC..


Judgment entered this 30th day of July, 2014.




                                                –2–